                   Case 1:20-mj-00581-SH Document 10 Filed 07/08/20 Page 1 of 2


                                UNITED STATES DISTRICT COURT
                                                         for the
                                                 Western District of Texas
                                                     Austin Division

                United States of America                       )
                           v.                                  )
                                                               )    Case No. 1:20-mj-581-SH
                   Carlos Edulio Cano                          )
                         Defendant                             )

                                ORDER OF DETENTION PENDING TRIAL
                                             Part I - Eligibility for Detention
     Upon Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), the Court held a detention hearing and
found that detention is warranted. This order sets forth the Court ’s findings of fact and conclusions of law, as required by
18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.


                             Part II - Analysis and Statement of the Reasons for Detention

       After considering the factors set forth in 18 U.S.C. § 3142(g), the pretrial services report, and the evidence and
arguments of counsel presented at the detention hearing, the Court concludes that the defendant must be detained pending
trial because the Government has proven:

  X By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
    the safety of the community.

     By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
     the defendant’s appearance as required.

     In addition to any findings made on the record at the hearing, the reasons for detention include the following:

          Weight of evidence against the defendant is strong
          Subject to lengthy period of incarceration if convicted
      X   Prior criminal history
      X   Participation in criminal activity while on probation, parole, or supervision
          History of violence or use of weapons
          History of alcohol or substance abuse
      X   Lack of stable employment
          Lack of stable residence
          Lack of financially responsible sureties
          Lack of significant community or family ties to this district
          Significant family or other ties outside the United States
          Lack of legal status in the United States
          Subject to removal or deportation after serving any period of incarceration
          Prior failure to appear in court as ordered
      X   Prior attempts to evade law enforcement
                                                                                                                    Page 1 of 2
                     Case 1:20-mj-00581-SH Document 10 Filed 07/08/20 Page 2 of 2

           Use of alias(es) or false documents
           Background information unknown or unverified
         X Prior violations of probation, parole, or supervised release


                                          Other Reasons or Further Explanation:

        My decision is based on the identified factors. Of particular concern, Mr. Cano has a lengthy criminal history,

including multiple convictions for theft of a firearm and a conviction for engaging in organized criminal activity. At the

time of the instant alleged offense, Mr. Cano was on bond pending state charges that include unlawful possession of a

firearm by a felon. In addition, his probation was revoked on an earlier state charge of evading arrest or detention. The

nature and circumstances of the instant alleged offense, and the nature and seriousness of the danger to others and to the

community posed by Mr. Cano’s repeated firearms offenses, require detention pending trial.



                                         Part IV - Directions Regarding Detention

      The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving
sentences or being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private
consultation with defense counsel. On order of a court of the United States or on request of an attorney for the Government,
the person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding.


Date:       July 8, 2020
                                                                Susan Hightower
                                                                United States Magistrate Judge




                                                                                                                     Page 2 of 2
